     Case 2:18-cv-01809-RFB-DJA Document 32
                                         31 Filed 06/16/20
                                                  06/15/20 Page 1 of 4



 1   RAMZY PAUL LADAH
     Nevada Bar No. 11405
 2   LADAH LAW FIRM
     517 S. Third Street
 3   Las Vegas, NV 89101
     litigation@ladahlaw.com
 4   T: 702.252.0055
     F: 702.248.0055
 5   Attorneys for Plaintiff

 6                                   UNITED STATES DISTRICT COURT

 7                                         DISTRICT OF NEVADA

 8   ROSA BAGHDASARIAN, an individual,                  CASE NO: 2:18-cv-01809-RFB-DJA
                     Plaintiff,
 9   vs.
                                                        STIPULATION AND ORDER TO
10   LOWE’S HOME CENTER, LLC. dba                       EXTEND JOINT PRE-TRIAL ORDER
     LOWE’S HOME CENTER, LLC-STORE #
11   0784, a Foreign Limited-Liability Company,         (SEVENTH REQUEST)
     DOES I through X, inclusive; and ROE
12   CORPORATIONS I through X, inclusive,

13                                   Defendants.

14            The parties, by and through their respective counsel of record, hereby stipulate and request

15   that this Court extend the Joint Pre-Trial Order deadline of June 15, 2020 in the above-captioned
16
     matter for ten (10) days from the previous deadline, to June 25, 2020. In support of this stipulation,
17
     the parties state as follows:
18
     I. DISCOVERY COMPLETED
19
         1. The parties have served initial disclosures pursuant to Fed. R. Civ. P. 26(a).
20
         2. The parties have each served two supplements to their initial Rule 26(a) disclosures.
21

22       3. Defendant has propounded interrogatories and requests for production of documents, and

23            Plaintiff has served responses thereto.
24       4. Plaintiff has propounded two sets of interrogatories, two sets of request for production of
25
              documents, and one set of requests for admission, and Defendant has served responses
26
              thereto.
27
         5.   Defendant has taken the deposition of non-party Robert Charles.
28
     Case 2:18-cv-01809-RFB-DJA Document 32
                                         31 Filed 06/16/20
                                                  06/15/20 Page 2 of 4



 1         6. Defendant has taken the deposition of Plaintiff.

 2         7. The parties have served initial expert disclosures.
 3
           8. Defendant has taken the deposition of non-party witness Kamran Zahedi.
 4
           9. Plaintiff has taken the deposition of Lowe’s employee Laurene Stevens.
 5
     II. LIMITED, ADDITIONAL TIME SOUGHT FOR COMPLETION OF JOINT
 6       PRETRIAL ORDER
 7            Despite counsel’s mutual, good-faith efforts, the parties have not been available to
 8   conduct a meet and confer to discuss exhibits for the Joint Pretrial Order due to the parties’
 9
     limited availability and scheduling conflicts. Plaintiff’s counsel, apologetically, bears primary
10
     responsibility for these scheduling issues. Although engaging in a meaningful meet-and-confer
11
     regarding trial exhibits is fairly challenging at the moment given the ongoing pandemic, both
12

13   sides are nevertheless confident that party counsel will be able to complete the Joint Pretrial

14   Order within the next 10 days, and are actively working together to ensure the same.

15   III. GOOD CAUSE/EXCUSABLE NEGLECT SUPPORTING REQUESTED RELIEF
16            Discovery is complete in this matter, and the parties are not seeking to reopen this phase of
17
     the case. Rather, the parties simply need to meet-and-confer in a safe, productive and mutually-
18
     available setting before submitting the Joint Pretrial Order. The parties recognize and acknowledge
19
     the importance of the Court’s deadlines, and similarly understand the importance of adhering
20
     thereto. The parties respectfully submit that, under the current circumstances, there exists good
21

22   cause justifying the relief sought herein, and appreciate the Court’s consideration for this requested

23   10-day extension.
24   ...
25
     ...
26
     ...
27

28
                                                        2
     Case 2:18-cv-01809-RFB-DJA Document 32
                                         31 Filed 06/16/20
                                                  06/15/20 Page 3 of 4



 1   IV. PROPOSED, REVISED SCHEDULE

 2          The parties’ proposed, revised schedule for completing the Joint Pretrial Order is as follows:

 3
      Scheduled Event                 Current Deadline                 Proposed Deadline
 4

 5    Discovery Cut-off               March 16, 2020                   To remain closed

 6    Amendment to Pleadings          Closed                           To remain closed
      Interim Status Report           Completed                        N/A
 7
      Expert Disclosure               Closed                           To remain closed
 8
      Rebuttal Expert Disclosure      Closed                           To remain closed
 9
      Dispositive Motions             May 14, 2020                     To remain closed
10
      Joint Pretrial Order            June 15, 2020                    June 25, 2020
11
            WHEREFORE, for the reasons set forth herein, the parties respectfully request that the
12
     Court extend the deadline for filing the Joint Pretrial Order by 10 days, in accordance with the table
13

14   set forth above.

15   OLSON CANNON GORMLEY                                 LADAH LAW FIRM
     & STOBERSKI
16
     /S/ Walter Cannon                                     /s/ Ramzy P. Ladah
17
     _____________________                                ______________________
18   Walter R. Cannon                                      Ramzy Paul Ladah
     Nevada Bar No. 1505                                   Nevada Bar No. 11405
19   9950 W. Cheyenne Ave.                                 517 S. Third Street
     Las Vegas, NV 89129                                   Las Vegas, NV, 89101
20   Attorney for Defendant                               Attorney for Plaintiffs
21

22   ...

23   ...
24   ...
25

26

27

28
                                                      3
     Case 2:18-cv-01809-RFB-DJA Document 32
                                         31 Filed 06/16/20
                                                  06/15/20 Page 4 of 4



 1                                               ORDER

 2          Based upon the foregoing stipulation of the parties, and good cause appearing therefor, it
 3
     is hereby ORDERED that the deadline to file the Joint Pretrial Order shall be extended in this
 4
     matter, as follows:
 5

 6    Scheduled Event                Current Deadline                 Proposed Deadline

 7
      Discovery Cut-off              March 16, 2020                   To remain closed
 8    Amendment to Pleadings         Closed                           To remain closed
 9    Interim Status Report          Completed                        N/A
10    Expert Disclosure              Closed                           To remain closed
11    Rebuttal Expert Disclosure     Closed                           To remain closed
12    Dispositive Motions            May 14, 2020                     To remain closed

13    Joint Pretrial Order           June 15, 2020                    June 25, 2020

14

15          IT IS SO ORDERED.

16          DATED   this
            Dated this ___16th
                           day day of June, 2020. 2020.
                               of ______________,

17

18                                               ______________________________
19                                               U.S. MAGISTRATE JUDGE

20

21

22

23

24

25

26

27

28
                                                     4
